HUTCHINSON, Justice,
dissenting.
I would reverse on the basis of Judge Wieand’s dissent in Superior Court, 303 Pa.Super. 161, 449 A.2d 626. In addition, I note that this appellee not only had counsel in Superior Court who argued the very issue of lack of knowledge of the potential sentence, but now has had the sentence imposed and therefore must be aware of what he faces. Nevertheless, he permitted his counsel to withdraw, and chose to appear pro se in this Court, declining the opportunity to have counsel’s assistance. Moreover, he has ignored notices of pending argument here and failed to file a brief or appear at oral argument, even after a continuance was granted to give him that opportunity.
Thus, it is plain to me that appellee has knowingly and voluntarily waived his right to counsel and the reversal of his conviction on the ground he did not flies in the face of the facts. I therefore disagree with the majority’s order dismissing this appeal as improvidently granted.
FLAHERTY and McDERMOTT join in this dissenting opinion.